Title: From John Adams to James Warren, 17 August 1776
From: Adams, John
To: Warren, James


     
      Dear Sir
      Philadelphia August 17. 1776
     
     I had a Letter from you, by the Post Yesterday. Congratulate you, and your other Self, on your happy Passage, through the Small Pox.
     I must intreat you to embrace the earliest opportunity, after the General Court Shall assemble, to elect Some new Members to attend here, at least one, instead of me. As to others they will follow, their own Inclinations. If it had not been for the critical State of Things, I Should have been at Boston, e’er now. But a Battle, being expected at New York, as it is every day, and has been for Some Time, I thought it would not be well to leave my Station here. Indeed if the Decision Should be unfortunate, it will be absolutely necessary, for a Congress to be Sitting and perhaps, I may be as well calculated to Sustain Such a Shock, as Some others. It will be necessary to have Some Persons here, who will not be Seized with an Ague fit, upon the Occasion. So much for froth: now for Something of Importance. Our Province has neglected Some particular Measures, apparently of Small Moment, which are really important. One in particular let me mention at present. You Should have numbered your Regiments; and arranged all your Officers, according to their Rank, and transmitted them to congress, at least to your Delegates here. I assure you, I have Suffered much for Want of this Information. Besides this has a great Effect upon the Public. The five and Twentyeth Regiment from the Republic of Massachusetts Bay, would make a Sound. New York, New Jersey, Pensilvania, Virginia, &c. are very Sensible of this. They have taken this political Precaution, and have found its Advantage. It has a good Effect too upon Officers. It makes them think themselves Men of Consequence, it excites their Ambition, and makes them Stand upon their Honour.
     Another Subject of great Importance, We ought to have been informed of, I mean your Navy. We ought to have known the Number, of your armed Vessells, their Tonnage, Number of Guns, Weight of Metal, Number of Men, Officers Names, Ranks Characters—in short you should have given Us your compleat Army and Navy Lists. Besides this one would have thought We should have been informed, by Some Means or other, of the Privateers fitted out in your State—their Size, Tonnage, Guns, Men, Officers, Names and Characters. But in all these Respects I declare myself as ignorant, as the Duke De Choiseul, and I Suspect much more so.
     Our People have a curious Way of telling a Story. “The Continental Cruizers Hancock and Franklin, took a noble Prize.” Ay! But who knows any Thing, about the Said Cruisers. How large are they? How many Guns? 6. 9. 12. 18 or 24 Pounders? How many Men? Who was the Commander! These Questions are asked me So often, that I am ashamed to repeat my Answer. I dont know. I cant tell. I have not heard. Our Province have never informed me. The Reputation of the Province, the Character of your Officers, and the real Interests of both, Suffer inexpressibly, by this Inaccuracy and Negligence. Look into Coll. Campbells Letter. With what Precision he States every particular of his own Force, of the Force of his Adversary, and how exact is his Narration of Facts and Circumstances, Step by Step? When shall We acquire equal Wisdom. We must take more Pains to get Men of thorough Education, and Accomplishments into every Department, civil, military and naval. I am as usual
     My Horse, upon which I depended is ruined. How and where to get another to carry me home I know not. I wrote to my Partner to Speak to some Members of the General Court, to see if they could furnish me with a Couple of good Saddle Horses. If not She will be put to some Trouble I fear.
    